

117 HR 4908 IH: Community Vehicle Charging Act of 2021
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4908IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. Crow (for himself, Mrs. Dingell, Mr. Torres of New York, and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Transportation to establish a grant program to increase the availability of electric vehicle charging infrastructure in environmental justice communities, and for other purposes.1.Short titleThis Act may be cited as the Community Vehicle Charging Act of 2021.2.FindingsCongress finds that—(1)the transportation sector is the highest emitting sector of greenhouse gases in the United States;(2)transportation is a significant source of toxic air pollutants;(3)electrification is considered 1 of the most feasible and affordable opportunities to decarbonize transportation in the near-term, and thus reduce pollutants harmful to public health;(4)the adoption of electric vehicles is dependent on adequate access to electric vehicle charging infrastructure;(5)publicly available electric vehicle charging infrastructure has been distributed inequitably, and not all people of the United States have the ability to access electric vehicle charging infrastructure at home or at work; (6)range anxiety and a lack of access to electric vehicle charging infrastructure are significant barriers to the widespread adoption of electric vehicles;(7)access to electric vehicle charging infrastructure differs from proximity to electric vehicle charging infrastructure;(8)environmental justice communities face several barriers to accessing electric vehicles, electric vehicle charging infrastructure, and funding programs to install electric vehicle charging infrastructure, including—(A)the high cost of, and a lack of knowledge about, electric vehicles;(B)the high cost of—(i)level 2 electric vehicle charging infrastructure; and (ii)fast charging electric vehicle charging infrastructure;(C)a lack of awareness of the availability of—(i)electric vehicle charging infrastructure; and(ii)funding programs to install electric vehicle charging infrastructure;(D)a lack of technical support and up-front funding for the installation of electric vehicle charging infrastructure;(E)a low level of homeownership in environmental justice communities;(F)the high percentage of individuals and families in environmental justice communities who reside in multi-unit dwellings;(G)linguistic isolation; and(H)the short timelines for electric vehicle charging infrastructure projects; and(9)effective programs for environmental justice communities to access electric vehicle charging infrastructure and funding programs for the installation of electric vehicle charging infrastructure need to be targeted to overcome the barriers described in paragraph (8).3.DefinitionsIn this Act:(1)Community benefit agreementThe term community benefit agreement means a contract between 1 or more community-based organizations representing residents of an environmental justice community and an eligible entity carrying out an eligible project to ensure that the eligible project creates—(A)employment opportunities for local workers in the environmental justice community; and(B)other opportunities or benefits for the residents of the environmental justice community.(2)Electric vehicleThe term electric vehicle means a vehicle that is powered primarily by an electric motor drawing current from rechargeable batteries, including battery electric vehicles and plug-in hybrid vehicles.(3)Electric vehicle make-ready infrastructureThe term electric vehicle make-ready infrastructure means the electrical infrastructure needed to connect and serve electric vehicle charging infrastructure, including—(A)raceway or conduit;(B)sufficient electrical panel service capacity;(C)overcurrent protection;(D)devices;(E)wire; and(F)suitable termination points, such as a junction box with a service loop.(4)Eligible entityThe term eligible entity means each of the following:(A)A community-based organization.(B)A nonprofit organization.(C)A local, regional, State, or Tribal government.(D)A metropolitan planning organization.(E)Any other entity responsible for local transportation planning and transportation projects.(5)Eligible projectThe term eligible project means a project described in section 4(d) that is carried out in, and addresses the electric vehicle charging infrastructure needs of, an environmental justice community.(6)Environmental justice communityThe term environmental justice community means a community consisting primarily of minority, low-income, or Tribal populations that experience, or are at risk of experiencing, higher or more adverse human health or environmental effects as compared to other populations.(7)SecretaryThe term Secretary means the Secretary of Transportation.4.Electric vehicle charging infrastructure grant program(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a grant program to provide grants to eligible entities for projects that address barriers to access to electric vehicle charging infrastructure faced by environmental justice communities.(b)ApplicationsAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)RequirementsIn carrying out the grant program established under subsection (a), the Secretary shall—(1)use a public process to identify known barriers to access to electric vehicle charging infrastructure faced by environmental justice communities, including the barriers described in section 2(8);(2)(A)perform meaningful stakeholder outreach with community-based organizations, environmental justice groups, or other community members—(i)to identify or design eligible projects; and(ii)to identify eligible entities to carry out those eligible projects through the use of a grant under this section; and(B)compensate the community-based organizations, environmental justice groups, and other community members that respond to that outreach and assist or otherwise participate in an activity described in clause (i) or (ii) of subparagraph (A);(3)provide to eligible entities in the application process and in project execution, including with respect to identifying private and utility partnerships—(A)resources to conduct community-needs assessments; (B)resources for planning; (C)technical support; and(D)case management guidance;(4)design project timelines that—(A)take into account stakeholder input; and(B)account for the additional time needed to complete eligible projects in environmental justice communities;(5)adopt project criteria—(A)to reduce the risk of gentrification of, and displacement of individuals in, environmental justice communities as a result of an eligible project carried out using a grant provided under this section;(B)to increase community engagement throughout the duration of an eligible project;(C)to increase the involvement of community-based organizations and unionized labor, where possible, in selecting, designing, and carrying out eligible projects;(D)to prioritize investments directly into environmental justice communities;(E)to reduce air pollution and other impacts from vehicles with internal combustion engines in environmental justice communities; and(F)to encourage partnerships with utility or private electric vehicle make-ready infrastructure programs, as applicable;(6)aim to increase wealth in environmental justice communities—(A)through community or public ownership of any assets of a completed eligible project that are installed or developed in carrying out that eligible project;(B)through the creation of employment opportunities for local workers in environmental justice communities;(C)by encouraging eligible entities receiving a grant under this section to enter into community benefit agreements; and(D)by encouraging participation by local small businesses, particularly minority- and women-owned small businesses; and(7)provide grant funds at the time of infrastructure purchase to each eligible entity that receives a grant under this section.(d)Eligible projectsAn eligible entity that receives a grant under this section may use the grant funds for—(1)projects that develop or implement a plan to install publicly available electric vehicle charging infrastructure, including—(A)projects for the planning for, or installation of—(i)electric vehicle charging infrastructure at grocery stores, convenience stores, markets, other retail establishments, existing fueling stations, local government facilities, or office buildings or other workplaces;(ii)fast charging hubs;(iii)on-street chargers;(iv)electric vehicle charging infrastructure at community land trust locations; and(v)electric vehicle charging infrastructure at public schools and parks; (B)projects for the incorporation of electric vehicle charging infrastructure or electric vehicle make-ready infrastructure into the construction of new buildings or other infrastructure;(C)projects to retrofit existing buildings, especially multi-unit dwellings, with electric vehicle charging infrastructure or electric vehicle make-ready infrastructure;(2)projects to support shared electric mobility and micromobility options, such as electric car, bike, and scooter share;(3)projects or rebate programs to provide an electric vehicle charger and funds for the installation of, and technical assistance relating to, that charger to any resident of an environmental justice community who—(A)purchases an electric vehicle; and(B)has the ability to use residential electric vehicle charging infrastructure;(4)projects to develop and implement education programs that emphasize the economic, environmental, and public health advantages of using an electric vehicle, including—(A)by providing information to residents of an environmental justice community on the usefulness of electric vehicles and electric car share systems via ride and drive events;(B)by developing electric vehicle dealership education programs;(C)by developing an electric vehicle educational curriculum for schools; and(D)by creating an electric vehicle information website and printed materials for distribution to individuals who lack internet access that may include—(i)a guide to the makes and models of electric vehicles in multiple languages;(ii)information about the locations of publicly available electric vehicle charging infrastructure and directions to those locations; and(iii)free consulting services for potential buyers of an electric vehicle;(5)projects to transition existing vehicle fleets of States and units of regional and local government that are in use in environmental justice communities to electric vehicles;(6)projects to train the staff of municipalities and other units of regional and local government, including inspectors, on the use of electric vehicle charging infrastructure; and(7)any other project that, in the determination of the Secretary—(A)addresses known barriers to access to electric vehicle charging infrastructure faced by environmental justice communities, including the barriers described in section 2(4); and(B)satisfies any other applicable requirement that the Secretary determines to be appropriate and consistent with the requirements described in subsection (c).(e)ReportNot later than 1 year after the date on which the grant program under subsection (a) is established, and annually thereafter through fiscal year 2026, the Secretary shall submit to the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives, and make publicly available on the website of the Department of Transportation, a report describing the eligible projects that received funding under the grant program and the outcomes of, and any issues encountered in carrying out, those eligible projects, including—(1)the barriers identified pursuant to the public process described in subsection (c)(1);(2)the successes and failures of anti-displacement measures in those eligible projects;(3)the types of projects that achieved success based on established grant program metrics;(4)the types of projects that were most frequently pursued by eligible entities;(5)best practices and lessons learned from serving an environmental justice community;(6)a breakdown of grant funds used by—(A)project type; and(B)environmental justice community served;(7)the quantity of electric vehicle charging infrastructure installed in environmental justice communities using funds made available under the grant program;(8)the frequency of use of publicly available electric vehicle charging infrastructure installed using funds made available under the grant program;(9)the number of electric vehicles purchased by residents of environmental justice communities in which electric vehicle charging infrastructure is installed using a grant provided under the grant program;(10)additional barriers to accessing electric vehicle charging infrastructure for residents of environmental justice communities;(11)any needed adjustments to project timelines to facilitate greater project success in environmental justice communities;(12)the number of jobs created and number of community members employed by eligible projects; and(13)any local air quality changes over time in communities where eligible projects are carried out.(f)Data collection(1)In generalThe Secretary shall work with the Secretary of Energy and the Administrator of the Energy Information Administration to collect data on the access to electric vehicle charging infrastructure in environmental justice communities, including—(A)the distance from an average household in an environmental justice community to publicly available electric vehicle charging infrastructure;(B)the number and percentage of residents of each environmental justice community in which an eligible project was carried out using a grant provided under this section who have access to, and use, electric vehicle charging infrastructure that was installed in that environmental justice community using funds provided under the grant program;(C)to the maximum extent practicable, the number and percentage of residents of each environmental justice community described in subparagraph (B) who have access to, and use, electric vehicle charging infrastructure that—(i)is located in the environmental justice community but was not installed using funds provided under the grant program; or(ii)is located in another community; and(D)to the maximum extent practicable, the number and percentage of residents of all environmental justice communities who have access to, and use, electric vehicle charging infrastructure that—(i)is located in an environmental justice community and was installed using funds provided under the grant program;(ii)is located in an environmental justice community but was not installed using funds provided under the grant program; or(iii)is located in another community.(2)Public availabilityThe data collected under paragraph (1) shall be made publicly available on the website of the Department of Transportation.(3)ReportNot later than 1 year after the date on which the grant program under subsection (a) is established, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the data collection efforts under paragraph (1), the data collected under that paragraph, and any patterns, trends, or changes identified by the Secretary.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section, including for any administrative costs, $75,000,000 for each of fiscal years 2022 through 2026.